COLLIER, C. J.
— By the fourth section of the article of the constitution, relating to Banks, it is provided, that the remedy for collecting debts shall be reciprocal, for and against the Bank. The eighteenth section of the charter of the Bank of the State of Alabama, which was framed in reference to this constitutional provision, enacts “If any person or persons, shall be indebted to said corporation, as maker or endorser of any note, bill, or bond, *224expressly made negotiable-and payable, at said Bank, and shall delay payment thereof, it shall be lawful for the President of (he Bank, after having given thirty days notice thereof, to move the Circuit Court of the county, where said Bank may be established, on producing to said court, before whom the said motion is made, the certificate of the President of the Bank, that the. debt is really and bona fide, the property of the said Bank, for judgment. And all debts due by the said Bank, by bond, bill, note, or otherwise, to any individual, or body corporate, may be sued for, and recovered in like manner.” The twenty sixth section, which is an amendment of the charter, gives to the County Court of the county in which the Bank is established, concurrent jurisdiction with the Circuit Court, for the recovery of debts, for and against the Bank, in the manner prescribed by the eighteenth section. (Aik. Dig. 61 — 2.)
The correctness of the judgment of the County Court must ■depend upon the construction to be placed upon the last member of the eighteenth section. That it was the object of the entire section, to provide a reciprocity of remedy, for and against the Bank, we think cannot be questioned. The Bank is authorized to proceed by notice, and motion, upon a bill, note, or bond, or the endorsement of either of them. These are the or dinary securities, in which it deals, and by which an engagement to pay money, is evidenced. If the Bank enters into a contract, to collect bills of exchange, or to perform any other duty or service, within the scope of its power, redress for a breach, can only be obtained by suit, prosecuted according to the ordinary forms of law. In such case, there would be no undertaking, either mediate or immediate, to pay money; but the liability’ would result from a failure, on the part of the Bank, to perform its contract
The latter part of the section, gives to the creditor of the Bank, a summary remedy, on all debts due by the Bank, by “bond) bill, note, or otherwise.” We cannot think that the terms “or otherwise,” were intended to subject the bank, to the proceeding, by notice and motion, upon every liability it might *225incur, under a contract. In this, there would be no reciprocity; as the Bank may enter into contracts, for the breach of which, it would be compelled to proceed by action. Thus, suppose the Bank to enter into a contract with a workman, to build, and the work is not done; or suppose the plaintiff, in the case at bar, had refused to perform his engagement; in neither case could a breach have been redressed under this section.
The words “or otherwise,” were doubtless, introduced ex majare cautela, and from a desire to make the remedy co-extensive, for and against the Bank. Now, as endorsers are expressly made liable, summarily, to the Bank, these general words may, with propriety, have been intended to embrace an endorsement by the Bank: or the terms, “bill or note,” may have been supposed to mean, an ordinary bill of exchange, or promissory note, and not the paper currency of the Bank: in either of these cases, we discover, if not a real necessity, yet a plausible pretext, for using the words “or otherwise.”
The plaintiff does not show, by his notice, that the Bank owes him, what, in technical language, is called a debt; but he merely alleges, that the Bank, after having employed him as its agent, at an agreed price for each day he might act in its ser* vice, refused to give him employment in that capacity, without notifying him, for the space of two hundred and eighty one days, of the withdrawal of his appointment, during all which time, he held himself in readiness to serve the Bank. Here is a clear case of a contract, sounding in damages, the breach of which, can only be redressed by the appropriate action. There is, then, no error in quashing the notice, and rendering a judgment against the plaintiff, for costs. We lay no stress upon the rule of interpretation, which requires statutes, giving a summary remedy, to be strictly construed, because we think the case does not require its aid.
Let the judgment of the County Court be affirmed*